Appeal by the *773defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered June 8, 2006, convicting him of rape in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of the right to appeal precludes review of his claim that he was denied the effective assistance of counsel, except to the extent that the alleged ineffectiveness may have affected the voluntariness of his plea (see People v Morrison, 51 AD3d 1041 [2008]). To the extent that the defendant argues that his plea was involuntary, his claim is entirely based on matter dehors the record, making it unreviewable on direct appeal (see id,.). Spolzino, J.E, Lifson, Dickerson and Chambers, JJ., concur.